Exhibit 10.11


SEPARATION AND RELEASE AGREEMENT
 (Michael J. Tannourji)
 
This Separation and Release Agreement (“Agreement”) is made and entered into by
and between Michael J. Tannourji (“Employee”) and Onvia, Inc. (the “Company”).
 
Both parties wish to set forth the terms and conditions of Employee’s departure
from Employee’s employment with the Company.  In consideration of the mutual
promises contained in this Agreement, the parties agree as follows:
 
1.Separation Date.  Employee’s employment with the Company ended effective
February 5, 2010 (the “Separation Date”).  Employee will be paid Employee’s
salary through the Separation Date, less all required or agreed upon
withholding.  Employee will not be entitled to receive any further compensation
or benefits from the Company, except as described in the balance of this
Agreement.  Employee acknowledges that following the Separation Date, Employee
will have no authority to bind the Company to any contract or agreement, or to
act on behalf of the Company or any of its affiliates, and the Company will not
have any obligation to reimburse Employee for any expenses incurred by Employee
on or after the Separation Date.


2.  Severance Payment.  The Company will pay Employee a total sum of One Hundred
Twelve Thousand Five Hundred Dollars ($112,500.00) as a severance payment
(“Severance Payment”).  The Severance Payment will be subject to all lawful or
required deductions and withholdings and will be paid as follows:  $15,432.69
shall be paid as salary continuation through March 1, 2010, following the same
direct deposit instructions authorized by Employee for payroll purposes and the
remaining $97,067.31 shall be paid in a lump sum.  Employee and the Company
agree that the Severance Payment represents sufficient consideration for the
potential claims being released.


3.  Accrued Paid Time Off.  Employee will be paid for any earned but unused paid
time off (“PTO”) as of the Separation Date (113.34 hours), less all lawful or
required deductions and withholdings.  Employee acknowledges that this amount
equals $12,260.34.  PTO will cease to accrue after the Separation Date.
 
4.The Company’s 401(k) Plan.  Employee will continue to be eligible as an
“employee” of the Company through the Separation Date for employer contributions
made to the Company’s 401(k) Plan, according to the terms of the Company’s
401(k) Plan.  Severance payments payable under this Agreement are not included
for the purpose of calculating 401(k) contributions made on Employee’s behalf. 
In addition, Employee will be entitled to receive all accrued and vested
benefits from the 401(k) Plan, according to the terms of that plan.  Nonvested
benefits will be forfeited upon the Separation Date.


5.  Vested Stock Options.  As of the Separation Date, Employee has 32,001 fully
vested and exercisable stock options granted under the Onvia, Inc. 2008 Equity
Incentive Plan (the “2008 Plan”).  Employee acknowledges that as a consequence
of Employee’s termination as an Onvia employee on the Separation Date, and
pursuant to the terms of each stock option that has been granted to Employee
under the 2008 Plan, employee will have three (3) months from the Separation
Date (until May 5, 2010) to exercise each stock option to the extent each stock
option was vested on the Separation Date.  Nonvested stock options will be
forfeited upon the Separation Date.
 
6.  Medical Benefits/COBRA Coverage.  The Company will continue to provide
coverage under any group medical benefits plan under which Employee and
Employee’s dependents were covered on the date of this Agreement, through and
including March 31, 2010.  Employee will be responsible to pay any amounts
chargeable as “employee premium contribution” amounts with respect to any such
coverage.  Employee and Employee’s covered dependents may be eligible to elect a
temporary extension of group health plan coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as subsequently amended (“COBRA”).  In the
event that Employee elects to extend Employee’s group health plan coverage, the
Employee will be solely responsible for costs associated with such continuation
coverage for Employee and Employee’s covered dependents.  The Company will pay
Employee a total sum of Six Thousand One Hundred Sixty Two Dollars and Ninety
Five Cents ($6,162.95), which Employee may use to pay for such continuation
coverage costs.  From and after March 31, 2010, the Company will have no
responsibility to provide medical benefits coverage to Employee.


 
1

--------------------------------------------------------------------------------

 
7.  Release of Claims.  In consideration of the Severance Payment and other
benefits under this Agreement, which are in addition to the benefits that
Employee is otherwise entitled to receive, Employee and Employee’s successors
and assigns forever release and discharge the Company and its affiliated
companies, and the employees, agents, officers, directors and shareholders of
any of them, from all claims, demands, actions or causes of action, rights or
damages, including costs and attorneys’ fees (collectively, “Claims”), which
Employee may have on Employee’s behalf, known, unknown, or later discovered
which arose prior to the date Employee signs this Agreement, except as set forth
below.
 
7.1.  This release includes but is not limited to: Claims for breach of express
or implied contract, breach of covenant of good faith and fair dealing, wrongful
discharge, constructive discharge, defamation, tortious interference with
business expectancy, personal injury, mental distress, or impaired reputation;
Claims for unpaid salary, wages, commissions, bonuses or other compensation
under any federal, state or local wage and hour or wage claims statutes; Claims
arising under the Age Discrimination in Employment Act (as amended by the Older
Workers Benefit Protection Act), the Civil Rights Acts, the Equal Pay Act, the
Americans with Disabilities Act, or any other federal, state or local laws or
regulations prohibiting employment discrimination; Claims under any federal,
state or local leave laws like the Family Medical Leave Act; Claims under the
Employee Retirement Income Security Act; and Claims alleging any legal
restriction on the Company’s right to separate from employment its employees. 
This shall not apply to any claims by or rights of employee (a) for compensation
for vested benefits arising under any Company employee benefit plan, in
accordance with the terms of such plans; (b) arising under any company insurance
plan or policy; (c) with respect to any obligation of the Company under this
Agreement; (d) for indemnification or defense, including attorney’s fees and
cost, by the Company, to the extent such rights may arise under law, or be
provided under  the Company’s Articles, Bylaws or otherwise, with respect to
Employee’s acts or omissions while employed by the Company. 
 
8.  No Admission of Liability.  Employee understands and acknowledges that this
Agreement does not constitute an admission by the Company of any wrongdoing or
liability. 


 
9.  Confidential Information.

 
9.1. Non-Disclosure.  Employee acknowledges that by virtue of Employee’s
employment with the Company, Employee has access to and acquired knowledge of
trade secrets and information relating to the business of the Company and its
affiliates that are not generally known outside of Onvia (“Confidential
Information”).  At all times during and after employment, Employee agrees to
hold the Confidential Information in trust and strict confidence.  Employee
agrees not to use or disclose the Confidential Information for any purpose other
than for the benefit of the Company.
 
9.2.  Return of Materials/Equipment.  Employee will promptly return to the
Company or destroy at the Company’s request, all documents and materials, or
copies thereof, that contain Confidential Information or that Employee prepared
or acquired in connection with the Company’s business.   Employee will also
promptly return to the Company all property provided by the Company, with the
exception of a blackberry and laptop, which Employee may retain so long as
Employee destroys all Confidential Information contained within these electronic
devices.
 
9.3.  Injunctive Relief.  Employee acknowledges and agrees that Onvia has the
right to obtain an injunction to restrain Employee from disclosing Confidential
Information and is not required to post bond or other security.
 
9.4  Non-Compete/Non-Solicitation and Other Obligations.  Employee specifically
reaffirms that Employee will continue to abide by the provisions of any Onvia
Proprietary Information and Inventions Agreement, the Onvia Nondisclosure
Agreement, and any other documents and agreements that the Employee signed
during Employee’s employment with Onvia and with which Employee is
familiar.  Such agreement(s) remain in full force and effect, and nothing in
this Agreement is intended to supersede those agreements(s).


 
2

--------------------------------------------------------------------------------

 
10.  Arbitration.
 
10.1.  Notice and Selection of Arbitrator.  The parties agree that, with the
exception of injunctive and other relief that the Company may seek to enforce
Employee’s confidentiality obligations under of this Agreement, any dispute
arising under this Agreement must be submitted to arbitration in either King
County, Washington, the county and state for the Company’s facility to which
Employee was last assigned, or other mutually agreed upon venue, before a
disinterested arbitrator.  Arbitration will be commenced by service on the other
party to the dispute of a written request for arbitration, containing a brief
description of the matter at issue and the names and addresses of three
arbitrators acceptable to the petitioner.  Within thirty (30) days after
receiving the request, the other party must either select one of the proposed
arbitrators or provide the names and addresses of three other arbitrators
acceptable to the proposing party.  If the parties are unable to select an
arbitrator from those proposed, an arbitrator will be chosen impartially by the
American Arbitration Association.


10.2.  Rules of Proceeding.  Arbitration proceedings will be conducted under the
commercial rules then prevailing of the American Arbitration Association.  The
arbitrator is not bound to any formal rules of evidence or procedure, and may
consider such matters as a reasonable businessperson would take into account in
decision-making.
 
10.3.  Decision Final and Binding.  The decision of the arbitrator will be final
and binding on the parties, and may be entered and enforced in any court of
competent jurisdiction.
 
10.4.  Expenses.  Each party will share equally the expenses of the arbitrator
and other arbitration expenses.  Attorney fees, witness fees and other expenses
incurred by a party in preparing for the arbitration are not “arbitration
expenses” and will be paid by the party incurring them, subject to any right to
recover reasonable attorney’s fees and costs, which shall include arbitration
expenses.


11.  Non-Disparagement.  Employee agrees that Employee will not make any
disparaging or derogatory remarks about the Company or any of its officers,
directors, employees or agents at any time, and that the Company will not make
any disparaging or derogatory remarks about Employee at any time. 
 
12.  No Claims.  Employee represents that Employee has not filed any Claim that
was released in this Agreement and that Employee will not do so at any time in
the future; provided, however, that this will not limit Employee from filing a
Claim to enforce the terms of this Agreement.
 
13.  Agreement Confidential.  Employee will keep the fact and terms of this
Agreement completely confidential and will not disclose the existence of this
Agreement or its terms, except as required by law or court order.  Employee may,
however, disclose the existence and terms of this Agreement with Employee’s
attorney, accountant, financial advisors, and spouse or domestic partner.  Any
such third persons informed of the terms of this Agreement will in turn be
advised by Employee of this confidentiality provision and requested to maintain
it.


14.  Informed Agreement.  Employee has read and fully understands the terms of
this Agreement and its significance and consequences.   Employee acknowledges
that the Company has advised Employee to review the terms of this Agreement with
an attorney and that Employee has either done so or knowingly waived Employee’s
right to do so.  Employee further acknowledges that this Agreement is voluntary
and has not been given as a result of any coercion.
 
15.  Review and Revocation. Employee has a period of twenty one (21) days during
which to consider this Agreement prior to signing, but may sign it in less than
21 days at Employee’s option (“Review Period”).  Employee will have a period of
seven (7) days after signing in which to revoke this Agreement.  This Agreement
will not become effective or enforceable until the seven-day revocation period
has expired.  Employee may revoke this Agreement by delivering a written notice
to SoYoung Kwon at Onvia, Inc., 509 Olive Way, Suite 400, Seattle, WA 98101 no
later than the seventh day after signing this Agreement. 
 
 
3

--------------------------------------------------------------------------------

 
16.  Entire Agreement.  This Agreement is the entire agreement between Employee
and the Company, and it supersedes and replaces all prior written and oral
agreements between the parties with respect to its subject matter.  The Company
has not made any promises to Employee other than those included within this
Agreement.  No supplement or modification of this Agreement will be valid,
unless it is made in writing and signed by both parties.
 
17.  Severability.  If any provision or portion of this Agreement is held to be
unenforceable or invalid, the remainder of this Agreement will nevertheless
continue to be enforceable and valid.
 
18.  Governing Law.  This Agreement will be governed, interpreted and enforced
in accordance with the laws of the State of Washington without regard to its
choice of law principles. 


19.  Attorneys’ Fees and Costs.  In the event of any action or proceeding
arising out of or related to the Agreement, the prevailing party shall be
entitled to recovery of their reasonable attorney’s fees and costs.






Signatures on next page


 
4

--------------------------------------------------------------------------------

 
PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


 Employee
 
 
Signature: ________________________
 
Michael J. Tannourji
 
 
 
Date:____________________________
Onvia, Inc.
 
 
By: _____________________________
 
Michael D. Pickett
 
President and CEO
 
Date:____________________________